COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:       James Lee Skinner v. The State of Texas

Appellate case number:     01-14-00748-CR

Trial court case number: 1315689

Trial court:               183rd District Court of Harris County

        On October 22, 2015, this Court issued an order, directing the filing of a supplemental
clerk’s record containing the “Motion to Strike False Statements or the Motion to Disclose
Informer’s Identity,” if in the record. If the specified motions could not be found in the record,
the order directed the trial court to conduct a hearing to determine whether the parties can agree
on what constitutes an accurate copy of the missing items, to reduce its findings to writing and to
have a supplemental clerk’s record containing those findings together with an accurate copy of the
missing items, if any, filed with the clerk of this court. We ordered the filing of this record on or
before November 23, 2015.
        On January 13, 2016, a supplemental clerk’s record was filed explaining that the missing
items could not be found after checking the physical case file and DEEDS. However, it appears
that no hearing was conducted to determine whether the parties can agree on what constitutes an
accurate copy of the missing items.
        Accordingly, we again direct the trial court to conduct a hearing to determine whether the
parties can agree on what constitutes an accurate copy of the missing items. The court is directed
to reduce its findings to writing and to have a supplemental clerk’s record containing those findings
filed with the clerk of this court, together with an accurate copy of the missing items, if any, within
30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually        Acting for the Court


Date: February 2, 2016